NO. 07-03-0493-CR


IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL E


JUNE 23, 2005


______________________________



RAY GUTIERREZ, APPELLANT


V.


THE STATE OF TEXAS, APPELLEE



_________________________________


FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;


NO. 3729; HONORABLE FELIX KLEIN, JUDGE


_______________________________


Before QUINN, C.J., REAVIS, J., and BOYD, S.J. (1)



ORDER

 
	Appellant Ray Gutierrez perfected this appeal from a conviction for delivery of a
controlled substance, enhanced, and was sentenced to 99 years confinement and a $20,000
fine.  By his first issue, he questions whether the evidence is sufficient to support his conviction
based on article 38.141 of the Texas Code of Criminal Procedure.  Rule 34.6(c)(5) of the Texas
Rules of Appellate Procedure provides that where the sufficiency of the evidence is challenged,
the reporter's record must include all the evidence admitted at the trial on the issue of guilt or
innocence and punishment. 
	The reporter's record filed contains only excerpts of testimony.  According to the official
court reporter's certification, the reporter's record contains all portions of evidence and other
proceedings requested in writing by counsel.  However, neither the clerk's record nor the
supplemental clerk's records contain a request for preparation of the reporter's record. 
See Tex. R. App. P. 34.5(a)(9) & 34.6(b).  We direct retained counsel for appellant, Angela L.
French, to make arrangements for preparation of the entire reporter's record on or before
Friday, July 15, 2005.  Should appellant make satisfactory arrangements for preparation of the
reporter's record, we also direct Paige S. Eichman, Official Court Reporter of the 154th District
Court of Lamb County, to prepare and file the entire reporter's record with the Clerk of this Court
on or before August 15, 2005.  
	Should Ms. French fail to comply with our directive, we will apply the presumption in Rule
34.6(c)(4) that the partial reporter's record constitutes the entire record for reviewing appellant's
complaints even if a challenge to the sufficiency of the evidence is presented.
	It is so ordered.

							Per Curiam
Do not publish.

1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.